Title: From George Washington to the Board of War, 14 August 1780
From: Washington, George
To: Board of War


					
						Gentlemen
						Head Quarters Orange town 14th Augt 1780
					
					I have been honored with your favors of the 28th ulto and 2d and 8th Inst. Inclosed you have an account of the places fixed upon for the deposit of the several Articles required for the States by the Act of Congress of the 25th Feby with the quantities to be laid up at each post—and also an account of the demand made by the Committee of Cooperation on the 2d June—The last in a great measure supersedes the necessity of the first, but as the Board did not particularly mention which was wanted, I thought it best to transmit both.
					I have not yet been fully informed of the circumstances attending the capture of Lieut. Leonard and the others sent to Philada with him. I only know that they came out under the sanction of a Flag, but there being something irregular in the conduct of it, the Militia of Monmouth thought proper to apprehend and secure them.
					No circumstances or proofs appearing to induce a beleif that Mr Joel came over from the British Army with intentions of remaining among us for dangerous purposes, I think it would be better to discharge him from confinement, with positive injunctions not to come near the Army—You will be pleased to deliver the inclosed to him, which contains a refusal of granting his request to admit him to a command in the American Army.
					General Knox some little time ago wrote to the Board and desired that a certain number of Rifles and a proportionable quantity of Rifle Powder might be sent forward to the Army. Should this not have been done you will oblige me by expediting them, as the Corps for which they are intended is formed and only waiting for the Arms. I have the honor to be &.
				